 1   ALEX G. TSE, CSBN 152348
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4   Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
            Facsimile: (415) 744-0134
 7          E-Mail: Margaret.Branick-Abilla@ssa.gov
 8   Attorneys for Defendant
 9                                   UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                                         )
12   TERRANCE DIXON,                                     )      Case no. 4:18-cv-03483-HSG
                                                         )
13          Plaintiff,                                   )      STIPULATION AND ORDER FOR
                                                         )
14          vs.                                          )      EXTENSION
                                                         )      OF TIME
15                                                       )
     NANCY A. BERRYHILL,
                                                         )
16   Acting Commissioner of Social Security,             )
                                                         )
17          Defendant.                                   )
                                                         )
18                                                       )
19
            IT IS HEREBY STIPULATED, by and between the parties through their respective counsel of
20
     record, with the Court’s approval, that Defendant shall have a 45-day extension of time, from December
21
     13, 2018 to January 27, 2019, for Defendant to respond to Plaintiff’s Motion for Summary Judgment.
22
     All other dates in the Court’s Scheduling Order shall be extended accordingly.
23
            This is Defendant’s first request for an extension of time. Defendant respectfully submits that
24
     good cause exists for the requested extension because Defendant’s counsel was out of the office
25
     unexpectedly and requires additional time to complete her review and analysis of the record and the
26
     issues raised in Plaintiff’s motion, to determine whether options exist for settlement, and to prepare
27
28
     Stipulation
     Case no. 4:18-cv-03483-HSG
                                                          1
 1
     Defendant’s response if settlement is not possible. Defendant’s counsel also has a number of other
 2
     briefs due as well as an imminent hearing, and requires additional time to manage competing workload
 3
     demands. This request is made in good faith with no intention to unduly delay the proceedings.
 4
     Plaintiff does not oppose the requested extension.
 5
                                                  Respectfully submitted,
 6
 7   Dated: December 6, 2018                      HOMELESS ACTION CENTER

 8
                                          By:     /s/ Suzanne Zalev*
 9                                                SUZANNE ZALEV
10                                                Attorneys for Plaintiff
                                                  [*As authorized by email on Dec. 6, 2018]
11
12
     Dated: December 7, 2018                      ALEX G. TSE
13
                                                  United States Attorney
14
                                          By:     /s/ Margaret Branick-Abilla
15                                                MARGARET BRANICK-ABILLA
                                                  Special Assistant United States Attorney
16
                                                  Attorneys for Defendant
17
18
19
                                                 ORDER
20
21   Pursuant to stipulation, IT IS SO ORDERED.
22
23
     Dated: December 7, 2018
24
25
26                                                HON. HAYWOOD S. GILLIAM, JR.
                                                  United States Magistrate Judge
27
28
     Stipulation
     Case no. 4:18-cv-03483-HSG
                                                          2
